DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Lee et al. (US 8,206,593 B2), Eshima et al. (US 2016/0263545 A1) and McDevitt et al. (US 8,377,398 B2).
Regarding claim 1, Lee et al. discloses microfluidic devices (see Abstract; figures 1-20 and column 7, line 31 through column 58, line 25); a chemical reaction circuit (see column 7, lines 33-55); actuation with examples such as pumps or syringe (see column 11, lines 29-38); a specific embodiment of a chemical reaction circuit, designed for the preparation of the radiolabeled molecular imaging agent, [18F]fluordeoxyglucose([18F]FDG); reactor loop, pumps, flow channels, distribution manifold, and valves (see column 14, line 37 through column 16, line 30 and figures 1-4, 6-8, 11-12, 14 and 17-18); mixing may occur in the reactor loop (see column 24, line 19-50); a dead-end serpentine channel may serve as a mixer (see column 38, lines 5-21) and other mixing methods (see column 37, line 38 through column 44, line 22); the reaction product travels through flow channel (109) to a reservoir or other component of the system (see figure 1column 15, line 53 through column 16, line 25), and other advantages can include the ability to use a modular cartridge design in which a pre-packed ion exchange cartridge is placed on the carrier module (see column 32, lines 30-52) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: a mounting card, a microfluidic circuit, at least partly integrated into the mounting card, comprising: at least one connector for supply by a vial, since the distribution manifold (see figures 2 and 11B column 15, line 53 through column 16, line 30) is interpreted as a vial (cavity as part of the microfluidic circuit) configured to connect a vial to the microfluidic circuit, at least one isotope port configured for introducing a radioisotope into the microfluidic circuit, at least one reaction chamber, connected to the at least one connector for supply by a vial, at least one mixing chamber, positioned upstream of the at least one reaction chamber and connected to the at least one reaction chamber upstream, and at least one formulation chamber (reservoir or other component).
Eshima et al. discloses systems, methods, and devices for generating radionuclides for use in production of radiopharmaceuticals (see Abstract; figures 1-53 and paragraphs 0009-0282); a plurality of modular cassette synthesis units (see paragraph 0051); the system (3000) includes a fluidic cassette (3010), which may be a reaction module, that includes a plurality of etched, molded, machined, or otherwise formed passageways (3020), formed inside the cassette (3010) (see paragraph 0164); mixing chambers (3310, 350, 190), chamber (3310) may be a reaction chamber (see figure 33 and paragraph 0174); and a final product vial (4804), the final product vial (4804) may be any suitable vessel for receiving a quantity of the radiopharmaceutical product, including a sterility vial, final product vial, or a quality control syringe, for example (see figure 48 and paragraph 0240) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: a mounting card, a microfluidic circuit, at least partly integrated into the mounting card, comprising: at least one connector for supply by a vial, configured to connect a vial to the microfluidic circuit, at least one isotope port, configured for introducing a radioisotope into the microfluidic circuit, at least one reaction chamber, connected to the at least one connector for supply by a vial, at least one mixing chamber, positioned upstream of the at least one reaction chamber and connected to the at least one reaction chamber upstream, and at least one formulation chamber (final product vial, 4804).

McDevitt et al. discloses a sequence of steps for reacting a sample with a reagent in a mixing chamber (see figures 18A-C and column 4, lines 54-55); a chamber where it is drawn to a microsieve-based platform of a cartridge through capillary action, actuation, or pump action; a cartridge with one or more connectors and/or chambers modified to receive a capillary collection tube that includes an analyte (see figures 22A-D and column 5, lines 14-29); one or more syringes may be at least partially coupled to, positioned to, or positioned on the cartridge; each syringe may contain one or more fluids to be used during the analysis; and the syringes may be actuated and the fluids delivered sequentially, successively, or substantially simultaneously to the collection region, the reagent regions
and/or the detection region (see column 27, lines 7-14) resulting in a microfluidic cassette for synthesizing a radioactive tracer comprising: at least one formulation chamber, and at least one connector for connecting a syringe, positioned downstream of the at least one formulation chamber and connected to the at least one formulation chamber by at least one capillary.
	The prior art references fail to disclose a microfluidic cassette for synthesizing a radioactive tracer comprising: at least one formulation chamber, connected to the at least one isotope port and to the at least one connector for supply by a vial and positioned downstream of the at least one reaction chamber.
Claim 2-8 and 11-20 depend on claim 1.
	Claim 9 cites a method for synthesizing a radioactive trace in a cassette according to claim 1.
Claim 10 depends on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed May 26, 2022, with respect to the objections of the drawings and specification have been fully considered and are persuasive.  The objections of the drawings and specification have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774